UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-1929

MELVIN E. STRUCK ,                                               APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                   APPELLEE.


            Before KRAMER, Chief Judge, and STEINBERG and GREENE, Judges.

                                               ORDER

        On June 4, 2001, the Court, in a single-judge order, vacated a June 18, 1998, decision of the
Board of Veterans' Appeals (Board or BVA) that denied as not well grounded, under the version of
38 U.S.C. § 5107(a) then in effect, the pro se appellant's claim for service connection for
degenerative changes to L4-L5-S1 as secondary to service-connected compression fractures of T11-
T12-L1 (claim 1) and that denied his claim for an increased rating for his service-connected
limitation of motion of the dorsal spine and lumbar spine at L1, currently rated as 20% disabling
(claim 2). The Court then remanded the matters to the Board. In its June 2001 order, the Court
concluded that a remand was required with respect to claim 1 in order for the BVA to readjudicate
that claim pursuant to Luyster v. Gober, 14 Vet.App. 186 (2000) (per curiam order). The Court
further concluded that, under the circumstances of this case, a remand was required with respect to
claim 2 in order for the Board to determine, in the first instance, the specific applicability to that
claim of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9,
2000) (VCAA).

        On June 18, 2001, the appellant filed a timely motion for a panel decision in which he in
essence argues, inter alia, that, because the Secretary failed to respond within 30 days to the
appellant's motion for remand premised in part upon assertions of BVA error, the Secretary should
be deemed to have consented to a remand based in part upon those assertions of Board error. In this
regard, the Court notes that the appellant cites as support for his argument to the Court's November
13, 2000, miscellaneous order, In Re: Veterans Claims Assistance Act of 2000, 15 Vet.App. 27
(2000) (en banc order) ("any party [to an appeal], or the parties jointly, may . . . file . . . a motion or
other paper addressing the potential applicability of the VCAA to the disposition of that appeal . . .
[and] an opposing party may file a response within 30 days . . . . Failure of the opposing party to file
a timely response may be considered that party's consent to any action recommended in that motion
or other paper."). The Court further notes, however, that the filing procedure contained in the
November 2000 order is directly applicable only to voluntary filings by the parties, not to motions
filed pursuant to a Court order, as is the situation in the instant case. See Struck v. Gober, U.S. Vet.
App. No. 98-1929 (ord. Jan. 10, 2001). Moreover, that portion of the November 2000 order relates
only to addressing VCAA matters, not to addressing non-VCAA arguments such as the appellant's
assertions of Board error. Therefore, the Court's November 13, 2000, order cannot serve as a basis
for deeming the Secretary to have consented to the appellant's motion for remand based in part upon
assertions of BVA error.

        To the extent that the appellant is arguing that, in the absence of a finding that the Secretary
consented to his non-VCAA bases for remand, the Court should have addressed his assertions of
Board error, for the reasons stated in the June 2001 order, and in accordance with Best v. Principi,
the Court will not address those assertions of error. See Best, 15 Vet.App. 18, 20 (2001) (per curiam
order) (because of as yet unknown factual and legal context in which claim readjudication will occur,
absent "appropriate circumstances," Court refrains from exercising, either sua sponte or at appellant's
request, its discretion to address all assertions of BVA error once it is determined that VCAA
necessitates remand).

         On July 18, 2001, the appellant filed a motion styled as a "Motion for a Panel of the Court
to examine the Freedom of Information [Act (FOIA)]" response that he received from the Secretary
with respect to his April 2, 1999, FOIA request. Also in that motion, the appellant reiterates his
request that the Court reconsider its June 4, 2001, order. Based upon the assertions in his motion,
it in essence appears that the appellant is asking for further development of the record in his case.
Because the Court remanded the appellant's claims and because his request for further
development can be addressed on remand, the Court will deny the appellant's motion insofar as
he seeks review of the Secretary's development of the record in this case. See Kutscherousky
v. West, 12 Vet.App. 369, 372-73 (1999) (per curiam order) (regarding right to submit additional
evidence and argument on remand); see also Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991)
(remand is meant to entail critical examination of justification for decision; Court expects that BVA
will reexamine evidence of record, seek any other necessary evidence, and issue timely, well-
supported decision). Finally, the Court notes that, to the extent that the July 2001 motion could
be construed as an appeal of the Secretary's response to the appellant's FOIA request, the motion,
insofar as it related to FOIA, would be dismissed because the Secretary's compliance with FOIA
is not a matter within this Court's jurisdiction. See 38 U.S.C. §§ 7252(a), 7266(a) (Court
jurisdiction to review final BVA decisions); 28 U.S.C. § 1651(a) (All Writs Act); In the Matter of
the Fee Agreement of Cox, 10 Vet.App. 361, 370 (1997) (Court has authority to issue writs under
All Writs Act only when in aid of Court jurisdiction to review BVA decisions), vacated in part on
other grounds sub nom. Cox v. West, 149 F.3d 1360 (Fed. Cir. 1998) (affirming all holdings; vacating
only for consideration of asserted facts occurring after this Court's opinion).

       Upon consideration of the foregoing, the parties' prior pleadings, and the record on
appeal, it is

       ORDERED that the appellant's motion for a panel decision is denied. It is further



       ORDERED that the appellant's July 18, 2001, motion is denied.

                                                   2
DATED: September 6, 2001       PER CURIAM.




                           3